DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 4/22/2022 cancelled claim 8, added new claims 12 and 13, and amended claims 1, 3, 6, 7, 9, and 10. Claims 1-7, and 9-13 are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Kim (Applicant’s representative) on 5/10/2022.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 18 with the following:
a jaw engaged with one of the hooking grooves; and
Allowable Subject Matter
Claims 1-7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An auxiliary battery storage device for storing an auxiliary battery that is used for performing cell balancing to a main battery adopted in an electric vehicle or supplying power to the main battery having a low state of charge (SOC), the auxiliary battery storage device comprising: a case body formed in a box shape with a top portion that is open and an inner space in which the auxiliary battery is stored, and including side plates that define the inner space; a case body cover coupled to the case body to open or close the top portion of the case body;
a terminal connection member fixed to an inner surface of the case body cover to contact a power terminal of the auxiliary battery when the top portion of the case body is closed by the case body cover; and a power cable configured to extend from the terminal connection member to the main battery, wherein the case body has hooking grooves formed in the side plates thereof facing each other, and the case body cover has hooking protrusions engaged with the hooking grooves so that the case body and the case body cover are coupled to each other, and wherein each hooking protrusion includes: a jaw engaged with one of the hooking grooves; and a stopper to extend opposite to the jaw, and depress downward an upper surface of the auxiliary battery, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle auxiliary battery storage devices (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618